DETAILED ACTION
Acknowledgements
In the reply filed May 26, 2022, the applicant amended claims 1, 10, and 16. 
Currently claims 1-20 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “imminent” in claim claims 1, 10, and 17 is a relative term which renders the claim indefinite. The term “imminent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stokely (U.S. Pub. No. 2018/0210105) in view of Moos (U.S. Pub. No. 2021/0054736).
Regarding Claim 1, Stokely discloses a well system comprising: 
A fiber-optic cable (44) positionable downhole along a length of a wellbore;
An opto-electrical interface (66) to communicatively couple to the fiber-optic cable (44) to monitor acoustic vibrations within the wellbore; 
A processing device (73); and 
A memory device (78) that includes instructions executable by the processing device (73) to cause the processing device (73) to: 
Receive data representing the acoustic vibrations from the opto-electrical interface (66)(Paragraph [0023]); 
Identify deficiencies of a hydraulic fracturing operation using the data representing the acoustic vibrations; 
Monitoring a frequency of acoustic energy at a fracturing location within the wellbore; and 
Detecting a reduction in the frequency of the acoustic energy that indicates sandout (Paragraph [0037]) of the fracturing location; and 
Generating a modified fracturing plan using the deficiencies of the hydraulic fracturing operation Paragraph [0050]);
Stokely does not disclose detecting a drop in the frequency of the acoustic energy that indicates that a sandout of the fracturing location is imminent, as while Stokely does teach “further, the effects of adding proppants, treatments, and/or diverters can be monitored” which inherently includes effects such as sandout/screenout as an event to be detected or adjusted for, Stokely does not go into detail about the specifics of monitoring for these types of effects. 
Moos discloses detecting a drop in the frequency of the acoustic energy that indicates that a sandout (screenout) of the fracturing location is imminent in a fracturing operation (Moos: Paragraph [0119]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the screenout detection protocol of Moos in the invention of Stokely since Stokely teaches that it is well known in the art to monitor the effects of adding proppants but leaves the reader to guess what specific steps would be taken to do so, thus leading the reader to look elsewhere for a particular set of conditions to be monitored for in a way known by those of ordinary skill in the art. The invention of Moos, describing such system as those suggested by Stokely, would have been obvious to use in combination. 
Regarding Claim 2, Stokely and Moos render obvious the well system of claim 1, further comprising: 
A pump system that is controllable using the modified fracturing plan to adjust parameters of the hydraulic fracturing operation (Paragraph [0050]).
Regarding Claim 3, Stokely and Moos render obvious the well system of claim 2, wherein the pump system comprises a pump, a blender, a chemical additive controller, or a combination thereof that are controllable by the pump system to adjust the parameters of the hydraulic fracturing operation (fracturing operations require pumped fluids).
Regarding Claim 4, Stokely and Moos render obvious the well system of claim 1, wherein the deficiencies of the hydraulic fracturing operation comprise deviations of the hydraulic fracturing operation from a pre- determined fracturing plan (410).
Regarding Claim 5, Stokely and Moos render obvious the well system of claim 1, wherein the acoustic vibrations are monitored by the opto-electrical interface (66) and the fiber-optic cable (44) using Rayleigh scattering, Brillouin scattering, Raman scattering, or a combination thereof (Paragraph [0028]).
Regarding Claim 6, Stokely and Moos render obvious the well system of claim 1, wherein the instructions are further executable to cause the processing device (73) to: 
Access a pre-determined fracturing plan of the hydraulic fracturing operation; 
Access an indication of a surface pressure at a surface of the wellbore; and 
Access an indication of a flow rate of fracturing fluid entering the wellbore, wherein identifying the deficiencies of the hydraulic fracturing operation is performed using the pre-determined fracturing plan, the indication of the surface pressure, and the indication of the flow rate of the fracturing fluid (Paragraph [0041], [0050]).
Regarding Claim 7, Stokely and Moos render obvious the well system of claim 1, wherein the opto-electrical interface (66) comprises an optical time domain reflectometer (Paragraph [0023]).
Regarding Claim 8, Stokely and Moos render obvious the well system of claim 1, wherein identifying the deficiencies of the hydraulic fracturing operation further comprises: 
Monitoring magnitudes of a set of acoustic energy readings at a plurality of fracturing locations within the wellbore; and 
Detecting differences in the magnitudes of the set of acoustic energy readings at the plurality of fracturing locations, and wherein generating the modified fracturing plan comprises: modifying a release timing of a diverter into the wellbore upon detecting the differences in the magnitudes of the set of acoustic energy readings (408).
Regarding Claim 9, Stokely and Moos render obvious the well system of claim 1, wherein generating the modified fracturing plan comprises: 
Modifying a pumping rate of fracturing fluid into the wellbore upon detecting the sandout (Paragraph [0037]) of the fracturing location (Paragraph [0050]).
Regarding Claim 10, Stokely discloses a method comprising: 
Performing a hydraulic fracturing operation within a wellbore; 
Detecting acoustic energy within the wellbore using a distributed acoustic sensor; identifying deficiencies of the hydraulic fracturing operation using data representing the acoustic energy be:
Monitoring a frequency of acoustic energy at a fracturing location within the wellbore; and 
Detecting a reduction in the frequency of the acoustic energy that indicates sandout (Paragraph [0037]) of the fracturing location; 
Generating a modified fracturing plan using the deficiencies of the hydraulic fracturing operation; and 
Controlling the hydraulic fracturing operation using the modified fracturing plan (Paragraph [0050]).
Stokely does not disclose detecting a drop in the frequency of the acoustic energy that indicates that a sandout of the fracturing location is imminent, as while Stokely does teach “further, the effects of adding proppants, treatments, and/or diverters can be monitored” which inherently includes effects such as sandout/screenout as an event to be detected or adjusted for, Stokely does not go into detail about the specifics of monitoring for these types of effects. 
Moos discloses detecting a drop in the frequency of the acoustic energy that indicates that a sandout (screenout) of the fracturing location is imminent in a fracturing operation (Moos: Paragraph [0119]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the screenout detection protocol of Moos in the invention of Stokely since Stokely teaches that it is well known in the art to monitor the effects of adding proppants but leaves the reader to guess what specific steps would be taken to do so, thus leading the reader to look elsewhere for a particular set of conditions to be monitored for in a way known by those of ordinary skill in the art. The invention of Moos, describing such system as those suggested by Stokely, would have been obvious to use in combination. 
Regarding Claim 11, Stokely and Moos render obvious the method of claim 10, wherein identifying the deficiencies of the hydraulic fracturing operation further comprises: monitoring magnitudes of a set of acoustic energy readings at a plurality of fracturing locations within the wellbore; and 
Detecting differences in the magnitudes of the set of acoustic energy readings at the plurality of fracturing locations, and wherein generating the modified fracturing plan comprises: 
Modifying a release timing of a diverter into the wellbore upon detecting the differences in the magnitudes of the set of acoustic energy readings (Paragraph [0018]).
Regarding Claim 12, Stokely and Moos render obvious the method of claim 10, wherein generating the modified fracturing plan comprises: 
Modifying a pumping rate of fracturing fluid into the wellbore upon detecting the sandout (Paragraph [0037]) of the fracturing location.
Regarding Claim 13, Stokely and Moos render obvious the method of claim 10, further comprising: 
Accessing a pre-determined fracturing plan of the hydraulic fracturing operation; accessing an indication of a surface pressure at a surface of the wellbore; and 2019-IPM-103830 U1 US22/24 Attorney Docket No. 061429-1175677 
Accessing an indication of a flow rate of fracturing fluid entering the wellbore, wherein identifying the deficiencies of the hydraulic fracturing operation is performed using the pre-determined fracturing plan, the indication of the surface pressure, and the indication of the flow rate of the fracturing fluid (Paragraph [0050]).
Regarding Claim 14, Stokely and Moos render obvious the method of claim 10, wherein detecting the acoustic energy within the wellbore using the distributed acoustic sensor comprises detecting acoustic vibrations using Rayleigh scattering, Brillouin scattering, Raman scattering, or a combination thereof (Paragraph [0028]).
Regarding Claim 15, Stokely and Moos render obvious the method of claim 10, wherein the deficiencies of the hydraulic fracturing operation comprise deviations of the hydraulic fracturing operation from a pre- determined fracturing plan (Paragraph [0050]).
Regarding Claim 16, Stokely discloses a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices (73) to perform operations comprising: 
Detecting acoustic energy during a hydraulic fracturing operation within a wellbore using a distributed acoustic sensor; 
Identifying deficiencies of the hydraulic fracturing operation using data representing the acoustic energy by:
Monitoring a frequency of acoustic energy at a fracturing location within the wellbore; and 
Detecting a reduction in the frequency of the acoustic energy that indicates sandout (Paragraph [0037]) of the fracturing location; 
Generating a modified fracturing plan using the deficiencies of the hydraulic fracturing operation; and 
Controlling the hydraulic fracturing operation using the modified fracturing plan (400).
Stokely does not disclose detecting a drop in the frequency of the acoustic energy that indicates that a sandout of the fracturing location is imminent, as while Stokely does teach “further, the effects of adding proppants, treatments, and/or diverters can be monitored” which inherently includes effects such as sandout/screenout as an event to be detected or adjusted for, Stokely does not go into detail about the specifics of monitoring for these types of effects. 
Moos discloses detecting a drop in the frequency of the acoustic energy that indicates that a sandout (screenout) of the fracturing location is imminent in a fracturing operation (Moos: Paragraph [0119]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the screenout detection protocol of Moos in the invention of Stokely since Stokely teaches that it is well known in the art to monitor the effects of adding proppants but leaves the reader to guess what specific steps would be taken to do so, thus leading the reader to look elsewhere for a particular set of conditions to be monitored for in a way known by those of ordinary skill in the art. The invention of Moos, describing such system as those suggested by Stokely, would have been obvious to use in combination. 
Regarding Claim 17, Stokely and Moos render obvious the non-transitory computer-readable medium of claim 16, wherein the operation of identifying the deficiencies of the hydraulic fracturing operation comprises: monitoring magnitudes of a set of acoustic energy readings at a plurality of fracturing locations within the wellbore; and 
Detecting differences in the magnitudes of the set of acoustic energy readings at the plurality of fracturing locations, and wherein generating the modified fracturing plan comprises: 2019-IPM-103830 U1 US23/24 Attorney Docket No. 061429-1175677 
Modifying a release timing of a diverter into the wellbore upon detecting the differences in the magnitudes of the set of acoustic energy readings (Paragraph [0018]).
Regarding Claim 18, Stokely and Moos render obvious the non-transitory computer-readable medium of claim 16, wherein generating the modified fracturing plan comprises: 
Modifying a pumping rate of fracturing fluid into the wellbore upon detecting the sandout (Paragraph [0037]) of the fracturing location.
Regarding Claim 19, Stokely and Moos render obvious the non-transitory computer-readable medium of claim 16, wherein detecting the acoustic energy within the wellbore using the distributed acoustic sensor comprises detecting acoustic vibrations using Rayleigh scattering, Brillouin scattering, Raman scattering, or a combination thereof (Paragraph [0028]).
Regarding Claim 20, Stokely and Moos render obvious the non-transitory computer-readable medium of claim 16, wherein the deficiencies of the hydraulic fracturing operation comprise deviations of the hydraulic fracturing operation from a pre-determined fracturing plan (Paragraph [0050]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679